Citation Nr: 1528954	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for obsessive compulsive disorder, claimed as body dysmorphic disorder. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen the claim of service connection for anxiety.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, bipolar disorder, obsessive compulsive disorder, claimed as body dysmorphic disorder, and PTSD, to include as due to service-connected generalized tinea infection and/or an in-service TBI.

6.  Entitlement to a rating in excess of 30 percent for generalized tinea infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.  

In July 2009, the RO reopened the claims for service connection for anxiety, PTSD, and obsessive compulsive disorder and denied them on the merits.  Nonetheless, the Board must make its own preliminary determinations on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

With regard to the issue of a waiver, subsequent to the February 2011 statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  However, to the extent that some claims are being granted and the remaining claims are being remanded, no prejudice to the Veteran will result in proceeding without a waiver.  

Next, the record reflects that the Veteran has been diagnosed with various psychiatric disorders.  As such, the Board has re-characterized the issues of service connection for anxiety, PTSD, and obsessive compulsive disorder as listed on the title page of this decision.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the issue of a total disability rating based on individual unemployability (TDIU), the Veteran claimed that he was unemployed due to mental disorders at the January 2011 psychiatric examination.  This issue is referred to the RO for appropriate action.  As the record does not implicitly raise a claim for TDIU based on a service-connected disability, TDIU is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

With regard to the issue of a hearing, the Veteran initially requested a hearing in March 2011; however, on a separate form received simultaneously, he requested that his appeal be sent directly to BVA without a hearing.  In addition, in February 2015, he indicated that he had submitted all necessary forms for VA to make a decision on his claim and anticipated that a decision was forthcoming.  Thus, the Board finds that the request for a hearing has been withdrawn.

The acquired psychiatric disorder claims based on new and material evidence are being reopened.  The claim for TBI and the now-reopened claims for an acquired psychiatric disorder, as well as an increased rating for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1990, the RO denied service connection for anxiety on the basis that there was no evidence of a nervous disorder in service.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  In April 2005, the RO continued the prior denial of service connection for anxiety and denied service connection for bipolar disorder on the basis that there was no evidence of a relationship between an anxiety disorder or bipolar disorder and service.  The Veteran disagreed and perfected an appeal; however, he withdrew his appeal in June 2008 and the April 2005 decision became final. 

3.  The additional evidence associated with the claims file since the April 2005 rating decision, including private and VA treatment records, supports reopening the claims.

4.  In November 2006, the RO denied service connection for obsessive compulsive disorder on the basis that there was no evidence of a current disability.  The Veteran disagreed and perfected an appeal; however, he withdrew his appeal in June 2008 and the November 2006 decision became final. 

5.  The additional evidence associated with the claims file since the November 2006 rating decision, including private and VA treatment records, supports reopening the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for obsessive compulsive disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for anxiety.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for an anxiety disorder (claimed as a nervous condition) in June 1990.  The Veteran did not appeal this determination and it became final.  In April 2005, the RO denied service connection for PTSD and bipolar disorder and continued the denial of service connection for anxiety disorder.  In November 2006, the RO denied service connection for obsessive compulsive disorder.  While the Veteran appealed these decision, he later withdrew the claims in a June 2008 statement, and the April 2005 and November 2006 rating decisions became final. 

In June 1990, the RO denied service connection for anxiety on the basis that there was no evidence showing manifestations or diagnosis of a nervous disorder in service.  In April 2005, the RO found that there was no evidence showing a relationship between the Veteran's anxiety disorder or bipolar disorder and service.  The RO also denied service connection for PTSD finding that there was an absence of evidence supporting a conclusion of harassment or assault.  The November 2006 rating decision denied service connection for obsessive compulsive disorder finding that there was no current disability of obsessive compulsive disorder shown.  

The Veteran requested that VA reopen the previously denied claims in April 2009.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final April 2005 and November 2006 rating decisions.  

Specifically, the Veteran submitted several items of evidence since the previous April 2005 and November 2006 adverse decisions, including a January 1999 private emergency department report and a November 2008 private psychologist report.  The January 1999 report reflected that all of the Veteran's psychiatric problems followed discharge from service in 1974.  According to the November 2008 record, he reported a history of being hospitalized after a fight during active duty.  The private psychologist opined that PTSD was related to the in-service incident described by the Veteran.  The examiner further stated that based on the Veteran's current symptoms, he was more prone that most people to periodically displaying exaggerated aggressiveness due to PTSD.  Additionally, VA treatment records dated in 2010, 2012, and 2013 reflect diagnoses of PTSD and indicate that PTSD may be related to service.

This evidence constitutes new and material evidence as it directly relates to whether the Veteran experienced an event or injury in service and whether he is diagnosed with a psychiatric disorder as a result.  Specifically, the November 2008 private report reflects symptomatology of an acquired psychiatric disorder, diagnoses including bipolar disorder, PTSD, and indicated that PTSD was related to an in-service incident.  

Thus, evidence submitted since the RO's April 2005 and November 2006 decisions, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's April 2005 and November 2006 decisions, and reopening the claims of service connection for an anxiety disorder, bipolar disorder, PTSD and obsessive compulsive disorder is warranted.  The Veteran's appeal is granted only to this extent.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for PTSD, anxiety, and obsessive compulsive disorder is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.


ORDER

As new and material evidence has been received to reopen a claim for service connection for obsessive compulsive disorder, claimed as body dysmorphic disorder, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for PTSD, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for anxiety, the claim, to this extent, is granted.


REMAND

TBI.  Regarding the claim for TBI, the Veteran has consistently reported an in-service incident of being hit in the head by a pool cue stick.  Service treatment records dated in August 1972 show that X-rays reflected no fracture; however, the plan was to obtain a surgical consultation and admit him for observation.  A July 1974 separation examination reveals a normal physical examination except for a scar on the left leg.  VA treatment reports dated in August 2008 and May 2009 include a diagnosis of R/O (rule out) brain injury.  Thus, a medical opinion in conjunction with the review of the entire record and examination is warranted to determine whether he has a TBI that was incurred in or related to active duty.

Acquired Psychiatric Disorders.  Regarding the Veteran's claims for acquired psychiatric disorders, as noted above, his private psychologist opined that PTSD was related to an inservice injury from a pool cue.  His assessment was primarily based upon a two hour interview with the Veteran and there is no indication that he reviewed the claims file.  

According to a May 2009 VA treatment report, a clinician opined that the Veteran has PSTD related to his assault in service.  In an August 2010 VA treatment report, an examiner opined that it was most likely than not that the current symptoms were directly related to the traumatic event which occurred while on active duty.  The November 2008 private psychologist as well as the 2009 and 2010 VA examiners, however, failed to support the opinion with a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  It also appears the clinicians who provided the positive opinions may not have been aware of an additional head injury the Veteran sustained since his service.  Specifically, it is noted in the private treatment reports that he was hit in the head with a combination lock.

The Veteran underwent a VA psychiatric examination in January 2011.  At that time, the examiner stated that the Veteran had bipolar disorder, but did not provide any nexus opinion.  In addition, it is unclear whether the November 2008 private psychologist was indicating that the Veteran's other psychiatric diagnosis were caused or aggravated by his PTSD.  Nevertheless, the opinions are sufficient to trigger VA's duty to assist the appellant and order an examination.  In addition, the Veteran has asserted that his obsessive compulsive disorder is related to his service-connected skin disability.  

Given the discrepancies in diagnoses and inadequate opinions provided, a new VA examination is warranted to determine the nature of any current psychiatric disorder and obtain a medical opinion in conjunction with the review of the entire record to determine whether or not he has an acquired psychiatric disorder that was incurred in or related to active duty service, or any service connected disability.  

Skin Disorder.  Regarding the Veteran's skin disorder, he indicated that his skin disorder has increased in severity.  The June 2009 VA examination report reflects that he was only taking ketoconazole cream at that time.  According to a March 2012 VA treatment report, the examiner indicated that the eczema on the Veteran's hands was worsening and that his skin was peeling and there were cuts in his skin.  He was advised to apply moisturizing lotion, fluocinonide cream, and ketoconazole cream.  Thus, the Board finds that a remand for an updated examination is warranted. 

In addition.  As the record reflects that the Veteran has submitted a VA Form 21-4142 regarding records from the Graceville Correctional Facility in Graceville, Florida, the AOJ should request such treatment records and associate any records obtained with the claims file.  Last, while on remand, updated VA treatment records should be obtained to ensure that the claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify whether the Veteran is presently incarcerated and the current place of incarceration.  April 2015 correspondence indicates he was incarcerated at Graceville Correctional Facility in Graceville, Florida.  If he has been released from incarceration, attempt to obtain his current home or mailing address. 

2.  Obtain and associate with the claims file all treatment records from the Graceville Correctional Facility.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  Obtain and associate with the claims file all relevant VA treatment records not already associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for an examination to determine the nature and likely etiology of the claimed TBI disability.  

Based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not that a TBI, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, including the Veteran's 1972 injury from a pool cue. 

The examiner is also asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptoms since service. 

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay statements, as indicated. 

5.  Schedule the Veteran for an examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  

The examiner should first identify any and all current psychiatric disorders (diagnoses), to include PTSD.  Specifically indicate whether the Veteran meets the criteria for PTSD and reconcile this determination with the prior PTSD diagnoses shown in the treatment records. 

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service. 

In the event that the examiner does not conclude that a psychiatric disorder is related to service, the examiner should also set forth an opinion was to whether it at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has an acquired psychiatric disorder, including PTSD, which is proximately due to, the result of, or aggravated by (permanently worsened in severity) by the service-connected generalized tinea infection or any diagnosed TBI.  

If the examiner concludes that the Veteran's psychiatric disorder was aggravated by his generalized tinea infection or TBI, the examiner should, to the extent possible, identify the baseline level of severity of the psychiatric disorder before the onset of aggravation.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

6.  Schedule the Veteran for an examination to determine the current severity of his generalized tinea infection.  

The examination should describe the Veteran's treatment for generalized tinea infection and should indicate the percentage of his entire body and exposed areas affected by generalized tinea infection. 

7.  With regard to all the examinations, if the Veteran is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  If he is unavailable for examination after following those procedures due to incarceration, document in detail all of the steps taken in attempting to conduct an examination. 

If he is scheduled for an examination, the examiner should review the entire claims file.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

8.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


